PER CURIAM.
Santos Cruz Lopez-Hernandez, a native and citizen of El Salvador, petitions for *128review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen deportation proceedings. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying Lopez-Hernandez’s motion to reopen. See 8 C.F.R. § 1008.2(a) (2003); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Lopez-Hernandez, No. A70-294-398 (B.I.A. Dec. 17, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.